            Case 1:21-cv-04398-LTS Document 7 Filed 06/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM ELLIS, JR.,

                                Plaintiff,

                    -against-                                     21-CV-4398 (LTS)

                                                                  CIVIL JUDGMENT
RHONDA P. SEALEY; CAROL ANN
JORDAN,

                                Defendants.

         Pursuant to the order issued June 15, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim on which relief may be granted, under the doctrine of absolute judicial

immunity, and as frivolous. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 15, 2021
           New York, New York

                                                      /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                        Chief United States District Judge
